MEMORANDUM **
Hongwei Wu, a native and citizen of the People’s Republic of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) order denying his asylum application after he was ordered deported in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and we deny the petition for review.
The IJ did not abuse her discretion in denying Wu’s second motion to reopen as numerically barred. See 8 U.S.C. § 1229a(c)(7)(A); Fajardo v. INS, 300 F.3d 1018, 1020 (9th Cir.2002) (noting that the single motion to reopen limitation applies to motions to rescind an in absentia order of removal).
To the extent Wu challenges the IJ’s order denying Wu’s first motion to reopen, we lack jurisdiction to consider it because Wu failed to challenge that order before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.